Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Response to Amendment
As a result of the amendments to the claim, the objections over claims 28 and 43 have been withdrawn. 
Also, the 112(b) rejection over Claims 41 and 46 have been withdrawn. 
The prior art rejection has been maintained. See response to arguments below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23, 32, 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spyrou (Costco Has Their Own Version of Egg Bites, And They’re Super Cheap) in view of Huffman et al. (US 2019/0248550).
Regarding Claim 23, Spyrou discloses a microwavable packaged ready-to-heat food product (“they only take 60 seconds to heat up in a microwave…”, page 2 last paragraph) comprising: 
a formed tray having at least one cavity (where egg bites are placed) with an upper peripheral flange (see package in image, page 3), a first sidewall, and a first base, wherein the first base is disposed a distance below the upper peripheral flange (package in image of page 3); a baked egg-based product disposed within the at least one cavity (Egg bites); and a flexible film sealed to the upper peripheral flange (cover, image of page 3). 
Spyrou is silent to wherein the formed tray is a fully or partially crystallized polyethylene terephthalate tray. Huffman is relied on to teach suitable materials for oven safe containers (see abstract) that is commercially distributed (paragraph 38), where the material of the container is crystallized polyethylene terephthalate (paragraph 35). Since Spyrou is directed to ready to eat microwavable food products, it would have been obvious to one of ordinary skill in the art to modify the material of the container to crystallized polyethylene terephthalate to provide an oven safe food package for commercial distribution. 
Regarding Claim 32, Spyrou further teaches wherein the egg-based product further comprises a meat (bacon, see package). 
Regarding Claim 36, Spyrou further teaches wherein the egg-based product is in the form of a quiche (see image on page 1).
Regarding Claim 37, Spyrou further teaches wherein at least a portion of a top surface of the egg-based product has a toasted, browned appearance (see image on page 1 the color image on the website shows that the darker spots are browned).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 23, further in view of Tolnick et al. (US 2018/0132512). 
Regarding Claim 24, while Spyrou discloses a package with a flexible film that seals an upper flange of a package (see image on page 3), he is silent to hermetically sealing the film. However, since it is a commercially distributed product, it would have been obvious to apply a hermetic seal to ensure shelf-stability. In any case, Tolnick is relied on to teach hermetically sealing food packages, especially with compositions comprising egg (see abstract). Tolnick further teaches depositing the egg mixture into containers hermetically sealed (paragraph 82) to prevent contamination and permit shelf-stability. 
Therefore, since Tolnick is also directed to egg sealed in a container for commercial distribution (“commercial marking”, paragraph 83), it would have been obvious to one of ordinary skill in the art to hermetically seal the lid to the upper flange for the purpose of preventing contamination and permit shelf-stability. 

Claims 25 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 23, further in view of Dawes (US 2005/0031814). 
Regarding Claim 25, the combination is silent to wherein the flexible film is a multilayer film comprising polyvinyl alcohol (PVOH). Dawes is relied on to show materials for food packaging suitable for use in microwaves and ovens (paragraph 18). Dawes uses a multilayer film that is used as a lidding film for ovenable containers (paragraph 17), wherein the lidding film comprises PVOH (see paragraph 84) which functions as a gas barrier layer. Therefore, since Spyrou is also directed to a microwavable packaged food product with a flexible film sealed to a container, it would have been obvious to one of ordinary skill in the art to use multilayer films comprising PVOH for the purpose of providing a gas barrier layer. 
Regarding Claim 33, Spyrou does not show the underside of the container and is therefore silent to a package that has a sloped sidewall that extends inwardly from the upper flange to the first base. In any case, Dawes is further relied on to teach tray packages having upper peripheral flanges with a lidding film sealed thereon (see Fig. 6), wherein the sidewall is sloped inwardly from the flange to the base. Therefore, it would have been obvious to one of ordinary skill in the art to modify the package shape based on design choice. Also, since Spyrou is directed to a microwavable product, it would have been obvious to use known food packages suitable for oven and microwave use. 


Claim 26, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 23, further in view of Chambers (Pressure Cooker Starbucks Copycat Sous Vide Egg Bites). 
Regarding Claim 26, Spyrou further teaches comprising egg (egg bites), and a fat source (cheese & uncured bacon, see package) but is silent to comprising a starch. However, it is well known to use starch in egg mixtures to modify the texture of the finished product. In any case, Chambers is further relied on to also teach a “sous vide egg bite” product comprising starch (tapioca flour, see ingredient list, page 1). 
Since both Chambers and Spyrou are both directed to sous vide egg bites, it would have been obvious to one of ordinary skill in the art to combine ingredients used to make similar product based on the desired taste and texture.  
Regarding Claim 29, Spyrou further teaches comprising cheddar (Page 2, second paragraph). It would have been obvious to one of ordinary skill in the art to select any variety of cheddar based on taste preference. 
Regarding Claim 30, since Spyrou is directed to an egg product, it is construed that Spyrou further teaches comprising at least one of whole egg, egg white, and/or egg yolk. 


Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 26, further in view of Leah (Sous Vide Egg Bites – Copycat Starbucks Recipe). 
Regarding Claim 27-28, while comprising cheese (uncured cheese), Spyrou is silent to wherein the egg product comprises a “soft” cheese. Leah is relied on to teach other recipes for sous vide egg bites, wherein Leah’s product comprises cottage cheese (see page 4 of Leah), which is construed as a soft cheese. 
Therefore, since Leah is also directed to a sous vide egg bite product, it would have been obvious to one of ordinary skill in the art to modify the cheese to cottage cheese based on preference. 

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable the combination as applied to Claim 26, further in view of Mathews et al. (US 2014/0272038).  
Regarding Claim 31, the combination is silent to wherein the egg comprises citric acid-treated egg. Mathews is relied on to teach a fully or partially cooked egg product that is packaged for commercial purposes (paragraph 43 and 44), wherein the liquid egg mixture is treated with citric acid as a preservative (see paragraph 30). 
Therefore, since both the combination is directed to a packaged cooked egg product, it would have been obvious to one of ordinary skill in the art to treat the egg with citric acid for the purpose of preserving the product and extending its shelf-life. 

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 23, further in view of Tanja (US D530626).
Regarding Claim 34, Spyrou discloses a product having two servings of egg product, but is silent to wherein the formed tray has a second cavity adjacent the first cavity and a rigid bridge extends between the first and second cavities. Tanja discloses food packages having a tray and a lid sealed to the upper flange of the tray (see Fig. 1-2, and 7), having two cavities with a rigid bridge extending between the first and second cavity. Therefore, since both Spyrou and Tanja are directed to food packages having an enclosed space for two items, it would have been obvious to one of ordinary skill in the art to modify the container to have a second cavity and a bridge therebetween based on design choice. 

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 23, further in view of Leah (Sous Vide Egg Bites – Copycat Starbucks Recipe). 
Regarding Claim 35, Spyrou is silent to wherein one or more of the first base and first sidewall have an oil coating deposited thereon. Leah is further relied on to teach a process of making sous vide egg bite within a cavity, wherein the cavity has cooking spray applied (see instructions, step 3, page 8) prior to pouring the egg mixture to the cavity. One of ordinary skill in the art would have recognize this to be a releasing agent to help the egg bite release from the cavity. Therefore, in view of Leah, it would have been obvious to one of ordinary skill in the art to apply a layer of cooking spray to the cavity prior to adding the liquid egg mixture to facilitate the release of the cooked egg bites. 

Claims 38, 39, 42-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leah (Sous Vide Egg Bites – Copycat Starbucks Recipe) in view of Chambers (Pressure Cooker Starbucks Copycat Sous Vide Egg Bites), Spyrou (Costco Has Their Own Version of Egg Bites, And They’re Super Cheap), and Timmons et al. (US 4,889,741). 
Regarding Claim 38, the claim is directed to product-by-process limitations. Product-by-process claims are not limited to the manipulations of the recited steps, only the recited structure implied by the steps. (see MPEP 2113). 
Leah discloses a product made by the method comprising: preparing a liquid egg mixture comprising: liquid egg (4 eggs); and a fat source (cottage cheese) (see ingredients and step 1, page 8); dispensing the liquid egg mixture into at least one cavity of a formed tray (step 4); baking the liquid egg mixture in the formed tray to provide a baked egg product (step 7); cooling the baked egg product (step 8).  
 While Leah is directed to an egg product that is microwavable (reheat for 30 seconds on high, step 8, page 8), Leah is silent to enclosing the baked egg product in the at least one cavity with a flexible film to provide a microwavable packaged ready-to-heat egg product. 
Spyrou is relied on to teach similar egg products packaged within trays having at least one cavity with a base disposed a distance below an upper peripheral flange (see Image on page 3 where the “Egg Bites” are placed in a cavity with a flange), and a flexible film sealed to the upper peripheral flange applied by heat and pressure. Timmons is also relied on to provide a showing of depositing raw egg material into a tray comprising cavities, cooking the raw egg material, and then sealing the egg within the tray it was cooked in (see Fig. 1, and Col. 2, Ln. 44-61).
Therefore, in view of the teachings of Spyrou and Timmons, it would have been obvious to one of ordinary skill in the art to modify the package of Leah so that the egg mixture can be heated, packaged and sealed within the same tray that has a peripheral flange so that it is capable of being cooked within and sealed for commercial purposes. 
Leah is also silent to comprising starch within the egg mixture.  Chambers is further relied on to also teach a “sous vide egg bite” product further comprising starch (tapioca flour, see ingredient list, page 1). Since both Chambers, Leah, and Spyrou are all directed to sous vide egg bites, it would have been obvious to one of ordinary skill in the art to combine ingredients used to make similar product based on the desired taste and texture.  
Regarding Claim 39, Leah further teaches applying a coating of oil to the at least one cavity of the formed tray prior to dispensing the liquid egg mixture into the at least one cavity (“spray four 1 cup glass bowls with cooking spray”, step 3, page 8).
Regarding Claim 42 and 43, Leah further teaches wherein the fat source comprises soft cheese (cottage cheese, see ingredients, page 8). 
Regarding Claim 44, while Leah discloses Monterey jack, Leah is silent to the particular cheese recited in Claim 44. Spyrou is further relied on to teach adding cheddar to similar egg products (page 2, second paragraph). Therefore, it would have been obvious to one of ordinary skill in the art to combine or substitute ingredients used for similar products based on taste preference. Also, it would have been obvious to one of ordinary skill in the art to select any variety of cheddar based on taste preference.
Regarding Claim 45, Leah further teaches wherein the liquid egg comprises whole egg (4 eggs, see ingredients, page 8). 

Claims 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable the combination as applied to Claim 38, with evidence by TraditionalOven (Tapioca flour conversion) and Mimi (Conversion Charts, Indulge with Mimi). 
Regarding Claim 40, Chambers was relied on to further comprise starch in the liquid egg mixture, wherein Chambers adds two teaspoons of tapioca flour, which equates to 5.08 grams (see evidentiary reference TraditionalOven). Chambers also uses 6 egg whites which is approximately 180 grams (see evidentiary reference Mimi), therefore teaching a starch composition of 2.8% by weight of the liquid egg mixture. 
Regarding Claim 41, Chamber further adds tapioca flour at 2.8% by weight of the liquid egg mixture.   


Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 38, further in view of Tolnick et al. (US 2018/0132512) and Gildersleeve et al. (US 2020/0196646). 
Regarding Claim 46, Spyrou is relied on to show a product with sealed flexible film (see package page 3). The combination is silent to hermetically sealing the cooled heat-treated egg mixture in the formed tray under vacuum with a nitrogen atmosphere using heat and pressure to form the seal. 
Gildersleeve is further relied on to teach egg products being packaged after a cooking process (see abstract) in vacuum sealed packages. Gildersleeve also discloses gas flushing the package with nitrogen or nitrogen and carbon dioxide mixture (paragraph 39), thus providing a “modified atmosphere packaging”.  
Tolnick is relied on to teach hermetically sealing food packages, especially with compositions comprising egg (see abstract) using heat and pressure (see figure 3b which shows heat sealing a film onto an upper flange). Tolnick further teaches depositing the egg mixture into containers hermetically sealed (paragraph 82) to prevent contamination and permit shelf-stability. 
Therefore, since Spyrou is directed to a sealed package, it would have been obvious to one of ordinary skill in the art to provide vacuum sealing using a heat seal to form a modified atmosphere package to further extend the shelf-life of the product. 

Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 38, further in view of Dawes (US 2005/0031814). 
Regarding Claim 47, the combination is silent to wherein the flexible film is a multilayer film comprising polyvinyl alcohol (PVOH). Dawes is relied on to show materials for food packaging suitable for use in microwaves and ovens (paragraph 18). Dawes uses a multilayer film that is used as a lidding film for ovenable containers (paragraph 17), wherein the lidding film comprises PVOH (see paragraph 84) which functions as a gas barrier layer. Therefore, since the combination is also directed to a microwavable packaged food product with a flexible film sealed to a container (see Spyrou), it would have been obvious to one of ordinary skill in the art to use multilayer films comprising PVOH for the purpose of providing a gas barrier layer. 
Response to Arguments
Applicant’s argument in the response filed 23 June 2022 has been considered, but is found not persuasive over the prior art of record. 
Applicant argued that there is no reason for one of ordinary skill in the art to make Spyrou’s packaging oven safe since Spyrou does not teach or suggest that its food product was baked in its packaging (page 8 of the remarks). However, the argument is found not persuasive because since Spyrou already teaches a product that is microwavable in 60 seconds and even emphasizes convenience of the food product (“they’re perfect for those looking for a quick, on-the-go, protein packed breakfast”, page 2 last paragraph), it would have been obvious to one of ordinary skill in the art to make the package of Spyrou out of crystallized PET for the convenience of being able to microwave the contents without having to remove the food from the container. 
Applicant argues that Huffman is directed to be a replacement for sealed membranes or film that is punctured or ruptured prior to cooking and therefore teaches away from a sealed membrane (page 8 of the remarks). However, the argument is not persuasive because Huffman is not relied on to modify the lid of the container of Spyrou. Rather, Huffman is simply relied on to modify the material of the tray taught by Spyrou so that it can be microwavable. There is no evidence that a tray made of crystallized polyethylene terephthalate cannot function with a flexible membrane. Therefore, based on the proposed combination, one of ordinary skill in the art would not be taught away from modifying the material of the tray based on the lid of Huffman. 
As to Section B regarding Claim 35 (page 9 of the remarks), applicant argued that one of ordinary skill in the art would not be motivated to apply a layer of cooking spray on Spyrou’s packaging since Spyrou does not teach or suggest baking within its packaging. However, the argument is found not persuasive because the rejection of Claim 23 proposes modifying the package of Spyrou to a microwavable package. Furthermore, even if Spyrou does not bake within its packaging, the teachings of Leah would still be beneficial to facilitate removal of the egg bite from the package after microwaving. One of ordinary skill in the art would recognize the benefits of applying a cooking spray incase the egg product sticks to the tray during microwaving, especially since they are known to comprise cheese (See package of Spyrou “Cheese & Uncured Bacon”). Therefore, it is maintained that the combination is proper. 
In response to applicant’s arguments regarding Claims 25-31, 33, and 34, the examiner maintains the rejection in view of the responses above.  
As to section C regarding Claims 38, 39 and 42-45 (page 10 of the remarks), applicant argued that the combination would render Leah unsatisfactory for its intended purpose because Leah is directed to a process of making egg bites at home. However, the argument is found not persuasive because Leah is simply a recipe for a commercialized product that is capable of being made in the home. That is, Leah is directed to a product that is already commercialized as evident by Spyrou. Therefore, though Leah is a recipe intended for the home, there is no reason one of ordinary skill in the art would be taught away from scaling up the process taught by Leah to a commercial level and achieve the flavor profile similar to Leah’s product. 
As to section D regarding Claim 40 and 41 (page 11 of the remarks), the examiner maintains the rejections in view of the responses above. 


Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792